Citation Nr: 1101657	
Decision Date: 01/14/11    Archive Date: 01/20/11

DOCKET NO.  06-10 981A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to a rating greater than 10 percent for 
hidradenitis suppurativa , left axillary, with residual scarring 
and cysts.

2.  Entitlement to a rating greater than 10 percent for 
hidradenitis suppurativa , right axillary, with residual scarring 
and cysts.

3.  Entitlement to a rating greater than 10 percent for 
hidradenitis suppurativa , right perineal area, with residual 
scarring and cysts.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S.K.C. Boyce, Associate Counsel
INTRODUCTION

The Veteran served on active duty from August 1987 to December 
1987 and from November 1989 to October 1996.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania, which denied entitlement to a rating in excess of 
10 percent for hidradenitis suppurativa .  In February 2009, the 
RO issued a second rating decision that assigned three separate 
10 percent disability ratings for the Veteran's service-connected 
hidradenitis suppurativa  under an alternate diagnostic code for 
a combined disability rating of 30 percent.


FINDING OF FACT

The Veteran's service-connected hidradenitis suppurativa requires 
near-constant systemic treatment with antibiotics.  


CONCLUSION OF LAW

The criteria for a 60 percent disability rating for service-
connected hidradenitis suppurativa  have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.1, 4.2, 
4.3, 4.6, 4.7, 4.10,  4.118, Diagnostic Codes 7806, 7820 (2010). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 and Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of his 
claim, and is not prejudiced by any technical notice deficiency 
along the way.  See Conway v. Prinicipi, 353 F.3d 1369 (Fed. 
Cir., 2004).  An RO letter dated in December 2004 informed the 
Veteran of all three elements required by 38 C.F.R. § 3.159(b), 
as stated above.

Regarding the duty to assist, the RO has obtained the Veteran's 
service records, VA treatment records, and private treatment 
records.  The Veteran was provided with VA examinations in 
December 2004 and December 2008.  The Veteran's representative 
contends that the Veteran should be afforded an additional 
examination because the most recent examination is more than two 
years old and the Veteran's skin disorder "seems to be an ever 
changing condition."  

When the record does not adequately reveal the current state of a 
Veteran's disability, the fulfillment of the statutory duty to 
assist by the Department of Veterans Affairs (VA) requires a 
thorough and contemporaneous medical examination.  Palczewski v. 
Nicholson, 21 Vet. App. 174, 181 (2007); Schafrath v. Derwinski, 
1 Vet. App. 589, 595 (1991).  VA must schedule a reexamination 
where the evidence indicates that there has been a material 
change in a disability or that the current rating may be 
incorrect.  38 C.F.R. § 3.327.  The Court of Appeals for 
Veteran's Claims (Court) has held that an examination that is 
nearly two years old is too remote to be contemporaneous where 
the appellant submitted evidence that the disability had 
worsened.  Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  
However, mere passage of time does not trigger VA's duty to 
provide an additional medical examination unless there is an 
allegation of deficiency in the record.  Palczewski, 21 Vet. App. 
at 182-83.  

Here, the Veteran's representative does not allege that her 
condition has worsened; rather, the allegation is that the 
Veteran's condition is variable and subject to intermittent 
flare-ups.  However, there is a substantial amount of evidence in 
the record demonstrating the frequency and severity of these 
flare-ups, there is no evidence showing that the Veteran's 
condition has increased in severity since the December 2008 VA 
examination, and the Veteran has not alleged that her condition 
has worsened.  Neither the Veteran nor her representative allege 
that the examination was inadequate, and the December 2008 VA 
examiner thoroughly reviewed the Veteran's medical history and 
conducted a skin examination.  As such, VA's duty to provide a 
thorough and contemporaneous medical examination has been met. 

The duty to assist has been satisfied as there is no reasonable 
possibility that any further assistance to the Veteran by VA 
would serve any useful purpose.  See 
38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); Canlas v. 
Nicholson, 21 Vet. App. 312 (2007); Forcier v. Nicholson, 19 Vet. 
App. 414 (2006); see also Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (holding that there is no basis for a remand when no 
benefit would flow to the Veteran).  Therefore, because VA's 
duties to notify and assist have been met, there is no prejudice 
to the Veteran in adjudicating this appeal.

II.  Increased Rating

Disability ratings are based on the average impairment of earning 
capacity resulting from disability.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  Separate diagnostic codes identify the various 
disabilities.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluations will be 
assigned if the disability more closely approximates the criteria 
required for that rating.  38 C.F.R. § 4.7.  Otherwise, the lower 
rating will be assigned.  Id.  

Although the Veteran's entire history is reviewed when assigning 
a disability evaluation, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  A recent decision of the Court has held 
that in determining the present level of a disability for any 
increased evaluation claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, 21 Vet. 
App. 505, 509-10 (2007).  In other words, where the evidence 
contains factual findings that demonstrate distinct time periods 
in which the service-connected disability exhibited diverse 
symptoms meeting the criteria for different ratings during the 
course of the appeal, the assignment of staged ratings would be 
necessary.  

The Veteran bears the burden of presenting and supporting his 
claim for benefits.  
38 U.S.C.A. § 5107(a).  In its evaluation, the Board considers 
all information and lay and medical evidence of record.  38 
U.S.C.A. § 5107(b).  When there is an approximate balance of 
positive and negative evidence regarding any issue material to 
the determination of a matter, the Board gives the benefit of the 
doubt to the claimant.  Id.  Consequently, the Board is precluded 
from differentiating between symptomatology attributed to a 
nonservice-connected disability and a service-connected 
disability in the absence of medical evidence that does so, 
although the Board may not ignore such distinctions where they 
appear in the medical record.  Mittleider v. West, 11 Vet. App. 
181, 182 (1998) (per curiam); see also Colvin v. Derwinski, 1 
Vet. App. 171, 175 (1991) (holding that the Board may only 
consider independent medical evidence in support of its findings 
and may not substitute its own medical opinion).  

The Veteran was initially granted service connection for a scar 
under the left arm, residuals of cyst removal, in a March 1997 
rating decision.  She was assigned a noncompensable disability 
rating under 38 C.F.R. § 4.118, Diagnostic Code 7805, effective 
October 20, 1996.  In June 2000, the Veteran filed a claim 
seeking service connection for a bacterial infection that caused 
painful cysts and boils.  In June 2000, the RO informed the 
Veteran that she already been granted service connection for 
residuals of cyst removal and interpreted her claim as a claim 
for an increased rating for her service-connected skin condition.  
In October 2000, the RO issued a rating decision characterizing 
the Veteran's disability as recurrent hidradenitis suppurativa, 
status post-multiple cyst excisions with axillary scarring, and 
increased her rating to 10 percent under 38 C.F.R. § 4.118, 
Diagnostic Code 7806.  

In November 2004, the Veteran submitted another claim for an 
increased rating for her service-connected hidradenitis 
suppurativa, claiming that her symptoms had worsened such that a 
higher evaluation was warranted.  In a February 2005 rating 
decision, the RO denied her claim for a higher rating.  
Subsequently, in February 2009, the RO issued the three separate 
10 percent ratings listed on the title page of this decision 
under Diagnostic Code 7804, resulting in a combined rating of 30 
percent due to the application of the regulations concerning the 
calculation of a bilateral factor.  See 38 C.F.R. § 4.26.  

The Board notes that the assignment of a particular diagnostic 
code is "completely dependent on the facts of a particular 
case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One 
diagnostic code may be more appropriate than another based on 
such factors as the individual's relevant medical history, the 
current diagnosis, and demonstrated symptomatology.  The Board 
must explain in its decision the diagnostic code under which the 
claim is evaluated, and explain any inconsistencies that result 
from shifting diagnostic codes throughout the adjudication 
process in order to avoid confusion as to the standards and 
criteria used to evaluate the claim.  Pernorio v. Derwinski, 2 
Vet. App. 625, 629 (1992). 

Where an evaluation of a specific disability is reduced, but the 
amount of compensation is not reduced because of a simultaneous 
increase in the evaluation of one or more other disabilities, the 
regulations pertaining to reductions under 3.105(3) do not apply.  
See Stelzel v. Mansfield, 508 F.3d 1345, 1349 (Fed. Cir. 2007); 
VAOPGCPREC 71-91 (Nov. 7, 1991).

Furthermore, in general, all disabilities, including those 
arising from a single disease entity, are rated separately, and 
all disability ratings and then combined in accordance with 38 
C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is not allowed.  See 38 C.F.R. § 4.14.  A claimant may 
not be compensated twice for the same symptomatology as "such a 
result would overcompensate the claimant for the actual 
impairment of his earning capacity."  See 38 U.S.C.A. §  1155; 
Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would result 
in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  
However, if a Veteran has separate and distinct manifestations 
attributable to the same injury, they should be compensated under 
different diagnostic codes.  See Esteban v. Brown, 6 Vet. App. 
259 (1994); Fanning v. Brown, 4 Vet. App. 225, 230 (1993).  

The Board also notes that the Veteran initially filed her claim 
for an increased rating for hidradenitis suppurativa  in November 
2004, and that the schedular criteria by which skin disabilities 
are rated were revised, effective October 23, 2008, during the 
pendency of her appeal.  See 73 Fed. Reg. 54710 (October 23, 
2008); see also 38 C.F.R. § 4.118, DCs 7800 to 7805 (2010).  
However, because the amended regulations apply only to claims 
received by VA on or after October 23, 2008, that version of the 
scar regulations will not be applied here.  See id.

Under 38 C.F.R. § 4.118, Diagnostic Code 7820, infections of the 
skin not listed elsewhere (including bacterial, fungal, viral, 
treponemal and parasitic diseases) are rated as disfigurement of 
the head, face, or neck (DC 7800); scars (DC 7801, 7802, 7803, 
7804, or 7805; or dermatitis (DC 7806), depending on the 
predominant disability.  Diagnostic Codes 7800 through 7803 are 
not applicable in this case as the Veteran's hidradenitis 
suppurativa , as discussed below, does not affect her head, face, 
or neck; and any resulting scars are not deep, do not cause 
limited motion; are not 144 square inches or greater, and are not 
unstable.

The Veteran's disability is currently rated under Diagnostic Code 
7804.  Under 
38 C.F.R. § 4.118, DC 7804, a 10 percent rating is available for 
superficial scars that are painful on examination.  A superficial 
scar is one not associated with underlying soft tissue damage.  
38 C.F.R. § 4.118, DC 7804, Note (1).  Initially, the Veteran's 
disability was rated under Diagnostic Code 7805.  Under 7805, 
scars are to be rated on the limitation of function of the 
affected part. 

The Veteran's disability has also been previously rated by 
analogy to 38 C.F.R. 
§ 4.118, Diagnostic Code 7806, which is used to rate dermatitis 
and eczema.  Under Diagnostic Code 7806, a 60 percent rating is 
assigned for dermatitis or eczema when more than 40 percent of 
the entire body or more than 40 percent of exposed areas is 
affected, or when constant or near-constant systemic therapy such 
as corticosteroids or other immunosuppressive drugs were required 
during the past 12-month period.  A 30 percent rating is assigned 
for dermatitis or eczema when 20 to 40 percent of the entire body 
or 20 to 40 percent of exposed areas is affected, or when 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs were required for a total duration of six 
weeks or more, but not constantly, during the past 12-month 
period.

At the time the Veteran filed her claim for an increased rating 
for her service-connected hidradenitis suppurativa in November 
2004, she submitted statements from her fiancé and mother that 
detailed both her symptoms and the effect that her disease has on 
her life.  Her fiancé asserted that the Veteran had a cyst the 
size of a golf ball in each underarm, which caused her severe 
pain and prevented her from sleeping or lowering her arms to her 
sides, impairing her ability to dress.  He asserted that after 
her cysts were surgically removed, she required continuing post-
surgical care, pain medication, and antibiotics.  The Veteran 
missed a week of work following the surgery.  The Veteran's 
fiancé describes this incident as the most severe incident the 
Veteran experienced that he had witnessed to that date, although 
there had been others.  The Veteran's mother asserted that the 
Veteran had undergone 10 surgeries to remove cysts from her 
underarms, and that these episodes worsened over time.  At the 
time of her statement, the episodes were occurring once every 
three months instead of once or twice a year.  The Veteran's 
mother also asserted that her daughter's condition was active 
during her December 2004 VA examination.   

In December 2004, the VA examiner was asked to evaluate the 
Veteran for scars and skin diseases.  The Veteran provided a 
history of her disease.  She explained that her skin lesions 
presented in an episodic fashion both historically and currently, 
and that she had experienced abscesses of the right and left 
underarms every year since her discharge from service.  She 
asserted that the abscess formations were intermittent, but not 
progressive.  The examination notes indicate that the Veteran was 
not taking any medication, including antibiotics, at the time of 
the examination.  She reported that her last abscess began three 
weeks prior, that it had burst approximately two weeks prior, and 
that she currently had a dry sterile dressing on the abscess 
site.  She also indicated the presence of a second abscess 
inferior to the first which was still in the early phase of 
formation.  The Veteran indicated that both of these sites were 
painful.  She also reported having missed 15 days of work over 
the last 12 months due to the abscesses and complications.

The Veteran also asserted that she had residual scar formation 
from the she abscesses experienced in the military.  She recalled 
eleven cysts that were lanced during her active service, six on 
the left and five on the right.  The residual scars were 
asymptomatic, except for one scar in the left axillary region 
which was moderately tender but stable.  This scar measured 2 
centimeters by 1.5 centimeters.  It was not attached to the 
underlying tissue, was not inflamed, and did not cause any 
limitation of function.  There was no keloid formation, 
ulceration, breakdown of the skin, or induration.  

Upon examination, the Veteran's body was void of any dermatosis 
in any place other than the right and left axillary region.  
There was no acne, chloracne, alopecia, or hyperhidrosis.  The 
left axilla was unremarkable for active lesions.  There was a 
well-healed 5.5 centimeter scar in the mid-axial area that 
measured 3 to 4 millimeters in width.  The lateral aspect of the 
scar was elevated, and the elevated portion was tender to 
palpitation.  The right axilla was remarkable for a 1.5 
centimeter elliptical wound with a maximum width of 5 
millimeters.  There was scant amount of greenish discharge from 
the wound.  The wound was seen to be in the healing phase of the 
abscess scenario described by the Veteran.  There was another 
area inferior to the wound that measured 2 centimeters by 1 
centimeter and was somewhat raised and significantly tender.  
There was also a well-healed scar measuring 2 centimeters by 1.5 
centimeters on the superior aspect of the right axilla that was 
mildly tender to palpitation.  

In October 2005, the Veteran submitted private treatment records, 
dating from May 2003 to December 2004, along with a statement 
asserting that, contrary to the RO's February 2005 decision and 
the conclusion reached by the December 2004 VA examiner, she had 
been taking antibiotics as prescribed by her doctor, but they 
have not been effective at alleviating her symptoms.  She 
attributed the discrepancy to a misunderstanding between her and 
the examiner regarding the medical history she provided at the 
time of the examination.  This assertion is supported by her 
private treatment records, which show that the Veteran was taking 
antibiotics to treat an abscess that has been present for five 
days in May 2003 and that she was prescribed antibiotics for an 
additional outbreak in December 2004.  The private medical 
records submitted by the Veteran also show that she had cysts 
removed in May 2003 and June 2003, and that, at that time, she 
had a prior history of six to eight past procedures to excise and 
drain the abscesses.  

A referral letter from December 2004 shows that the Veteran 
consulted with another private physician about the possibility of 
surgical intervention.  At that time, the Veteran had an abscess 
in the left axilla that spontaneously drained the day before.  
Upon examination, she showed obvious bilateral axillary 
hidradenitis and a small abscess that spontaneously drained on 
the left side.  There were multiple old sinus tracts on the left 
side.  On the right side, she had a recent opened tract which was 
closing.  The Veteran reported continuing treatment with 
antibiotics and was not interested in pursuing surgical 
intervention at that time.  

Her primary physician's notes from the same date show that the 
Veteran complained of moderately severe swelling with pain under 
both arms with redness and tenderness without drainage.  The 
symptoms had started two weeks prior and were worsening.  The 
notes also indicated that the Veteran had recurrent cysts in the 
past, beginning during her active military service.  No 
alleviating factors were noted.  The Veteran reported using warm 
compresses to treat the cysts.  Upon examination, she had a 2 
centimeter area of induration in the right axilla with 
surrounding erythema and some fluctulance in the center.  The 
notes indicate that the Veteran would need a surgeon to drain the 
cysts as they were too large to treat in the office.  As noted 
above, an antibiotic was prescribed.

Additional private treatment records were received in August 
2009.  The records dated prior to May 2008 are consistent with 
the records already received.  In May 2008, the Veteran first 
complained of blistered and painful lesions in the genital area 
lasting about one week per episode.  Examination showed small 
open lesions on the upper thighs bilaterally.  The Veteran was 
tested for herpes and the preliminary and final results received 
in June 2008 were negative.  At that time the Veteran was still 
experiencing boil-like lesions to the groin area.

In December 2008 the Veteran was provided with a second VA 
examination.  The examiner described the course of her 
hidradenitis suppurativa  as intermittent with recurrent cysts 
that occasionally drain on their own.  The examiner also found 
that the Veteran's hidradenitis suppurativa  was treated with 
antibiotics and by draining the cysts, and noted that this 
systemic treatment was near constant over the last 12 months.  
The Veteran reported symptomatic sites of the right and left 
axilla and the perineal area, with symptoms recurring monthly.  
The growths tended to increase in size from a papule to a cyst 
about the size of a half-dollar.  She asserted that they were 
always tender but increased in painfulness as the cysts enlarged.  
They were also noted to cause pain with motion.

Upon examination, the examiner determined that no exposed areas 
were affected, and that the total body area affected was less 
than five percent.  Two half inch scars were found in the right 
axilla, tender to palpitation and erythemous, and one half inch 
scar was found in the left axilla, tender to palpitation.  The 
Veteran also had a papule present in the left axilla.  On the 
right side of the perineal area, the Veteran had two quarter-inch 
scars, mildly tender to palpitation and an open lesion with 
purulent exudates.  The open lesion was erythemous and severely 
tender.  The Veteran described it as a papule that has just 
"popped."  

The examiner also diagnosed the Veteran with eczema.  The Veteran 
stated that she began to have a rash on her left calf over the 
past six months.  Since then, it has increased in size and become 
chronic.  The condition is treated with over the counter soaps 
and lotions.

In December 2008, the Veteran's private physician asserted in a 
statement that the Veteran still suffers from hidradenitis 
suppurativa  with recurrent abscesses in multiple locations.  In 
the same month, the Veteran also submitted a statement regarding 
the effects of her disability on her employment and her paperwork 
regarding requested under the Family Medical and Leave Act (FMLA) 
for her condition.  She also submitted a statement from her 
husband testifying to the pain experienced by the Veteran, the 
degree of assistance required by the Veteran (e.g. help dressing 
due to limited arm movement), and the progression of her disease.  
Specifically, he asserted that the Veteran's condition had spread 
from her underarms to her groin area.  This statement is 
supported by additional medical evidence submitted by the Veteran 
showing the appearance of blistered, painful lesions in the 
external genital area, as well as the VA examiner's findings.  
The Veteran also submitted a treatise describing the nature of 
her conditions and its manifestations.  

Private treatment records from December 2008 show that the 
Veteran had a follow-up appointment.  The diagnoses provided 
include hidradenitis and dermatitis.  The notes show that the 
Veteran complained of recurrent abscesses in the axiallae only in 
the past, but now, in recent months, has begun having symptoms in 
the groin area and also that she complained of discoloration 
around the left ankle with mild dryness and itching.  Treatment 
notes from July 2009 show that the Veteran had no new rashes at 
that time.  It was noted that her hidradenitis suppurativa  
mainly affected her groin area.

The Board finds that the lay statements of record from the 
Veteran, her mother, and her husband are credible as they are 
consistent with the medical evidence of record.  Furthermore, all 
three lay witnesses are competent to testify to the Veteran's 
pain or, in the case of her husband and mother, her reports of 
pain; her apparent physical limitations; the frequency of her 
symptoms; and whether she was prescribed and/or observed to be 
taking antibiotics.  See Layno v. Brown, 6 Vet. App. 465, 469-71 
(1994); Charles v. Principi, 16 Vet. App 370, 374 (2002).

Under 38 C.F.R. § 4.118, Diagnostic Code 7806, the Veteran is 
entitled to a 60 percent rating if constant or near-constant 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs is required during the past 12-month 
period.  According to the Veteran's treatment records from May 
2003, she was being treated with antibiotics at that time.  Both 
the Veteran and her husband submitted statements attesting to 
that fact.  While the December 2004 VA examiner noted that the 
Veteran was not taking antibiotics, the Veteran submitting a 
subsequent statement clarifying her conversation with the VA 
examiner.  In the statement, she asserted that she had become 
immune to certain antibiotics prescribed by her doctor such that 
they provided no relief, but that her physician continued to 
prescribe them in hopes that one would prove effective.  This 
statement is supposed by the private treatment records submitted 
by the Veteran showing treatment with antibiotics dated from the 
same time period as the December 2004 VA examination.  At the 
December 2008 VA examination, the examiner noted that the Veteran 
treated her hidradenitis suppurativa  with antibiotics on a 
monthly basis, that the duration of use over the last 12 months 
was near-constant, and that the type of treatment was systemic.  
The Board notes that Diagnostic Code 7806 does not require that 
the Veteran receive corticosteroids or other immunosuppressive 
drugs exclusively, but, rather, that the precise language of the 
regulation indicates that the systemic treatment required must 
only be similar to the examples provided: corticosteroids or 
other immunosuppressive drugs.  This is shown by the use of the 
phrase "such as," which renders the conditions listed examples 
of systemic treatment as opposed to a conclusive list.  

As such, resolving any doubt in favor of the Veteran, the Board 
finds that constant systemic therapy has been required over the 
previous 12 month period such that the Veteran is entitled to a 
60 percent rating for her service-connected hidradenitis 
suppurativa .  This is the maximum rating allowable under this 
Diagnostic Code.  

Furthermore, the Board finds that the Veteran's symptoms have 
most closely approximated the symptoms described under the 
criteria for a 60 percent rating under Diagnostic Code 7806 
throughout the appellate period, such that is not necessary to 
"stage" the Veteran's rating.  See Hart, 21 Vet. App. at 509-
10.  Therefore, although the evidence of record shows that the 
Veteran's symptoms became more severe in May 2008 when her skin 
condition began to affect an additional area of the body, she was 
nevertheless entitled to the highest rating allowable under 
Diagnostic Code 7806 before that time.

The Board has considered the applicability of Diagnostic Codes 
7804 and 7805, but 7804 allows a maximum disability rating of 30 
percent only, such that applying this code would not lead to a 
higher rating for the Veteran.  Diagnostic Code 7805 directs the 
Board to apply an appropriate diagnostic code to disabling 
effects not considered by Diagnostic Codes 7800-7804, which is 
precisely what the Board has done in applying Diagnostic Code 
7806, such that there would be no difference in result by 
applying Diagnostic Code 7805 over 7806.  

The Board has also considered whether the Veteran is entitled to 
a higher rating under DC 7828, which rates acne. Under DC 7828, a 
10 percent rating is assigned for deep acne (deep inflamed 
nodules and pus-filled cysts) affecting less than 40 percent of 
the face and neck, or deep acne other than on the face and neck; 
and a 30 percent rating is assigned for deep acne affecting 40 
percent or more of the face and neck.  38 C.F.R. § 4.119, DC 
7828.  However, a rating in excess of 30 percent is not available 
under DC 7828 such that the application of this code could not 
result in a higher evaluation for the Veteran.

Lastly, the Board finds that the Veteran is not entitled to a 
separate rating under any of the alternative codes discussed as 
this would violate the rule against pyramiding.  Esteban, 6 Vet. 
App. at 260.  The Board finds that all the codes considered are 
significantly concerned with the degree of cosmetic impairment 
suffered by the Veteran, as evidenced by the considerable effort 
taken to require a precise determination regarding the size of 
any skin disfigurement and the extra consideration given to any 
skin disfigurement of the face.  See 38 C.F.R. § 4.114 Diagnostic 
Codes 7804, 7806, 7828; See Esteban, 6 Vet. App. at 260 (holding 
that separate ratings may only be awarded where none of the 
symptomatology for one ratable conditions is duplicative or 
overlapping with another ratable condition); see also Perry v. 
Nicholson, 23 Vet. App. 502 (2007) (memorandum decision).  The 
overlapping symptomatology evidenced in these Diagnostic Codes is 
also demonstrated by the language of Diagnostic Codes 7806 and 
7828, which grant VA the option rating the skin disability under 
the rating codes for scars, depending on the predominant 
disability.  Id.  Furthermore, Diagnostic Code 7820 also directs 
VA to rate infections of the skin not listed elsewhere as 
disfigurement of the head face or neck, scars, or dermatitis, 
such that the plain language of the regulation acknowledges that 
all of the statutes indicated compensate the Veteran for the same 
manifestation of the same disability.  Therefore, the Veteran is 
not entitled to separate disability ratings for scars where her 
condition is rated under Diagnostic Codes 7820 and 7806. 

The rating schedule represents as far as is practicable the 
average impairment of earning capacity.  Ratings will generally 
be based on average impairment.  
38 C.F.R. § 3.321(a), (b).  To afford justice in exceptional 
situations, an extraschedular rating can be provided.  38 C.F.R. 
§ 3.321(b).

In a recent case, the Court clarified the analytical steps 
necessary to determine whether referral for extraschedular 
consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 
(2008).  First, the RO or the Board must determine whether the 
evidence presents such an exceptional disability picture that the 
available schedular evaluations for that service-connected 
disability are inadequate.  Second, if the schedular evaluation 
does not contemplate the Veteran's level of disability and 
symptomatology and is found inadequate, the RO or Board must 
determine whether the claimant's exceptional disability picture 
exhibits other related factors such as those provided by the 
regulation as "governing norms."  Third, if the rating schedule 
is inadequate to evaluate a Veteran's disability picture and that 
picture has attendant thereto related factors such as marked 
interference with employment or frequent periods of 
hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the C&P Service to 
determine whether, to accord justice, the Veteran's disability 
picture requires the assignment of an extraschedular rating.

The symptoms associated with the Veteran's hidradenitis 
suppurativa  are not shown to cause any impairment that is not 
already contemplated by the rating criteria.  Although the 
Veteran has shown that she has missed work due to her condition, 
Diagnostic Code 7806 contemplates the type of continuous therapy 
and  disfigurement that can significantly interfere with daily 
life, including periods of missed work.  Therefore, the Board 
finds that the rating criteria reasonably 


describe her disability and referral for consideration of an 
extraschedular rating is not warranted in this case. 

ORDER

Entitlement to a disability rating of 60 percent, but not higher, 
for service-connected hidradenitis suppurativa is granted, 
subject to the statutes and regulations governing the payment of 
monetary benefits. 


______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


